           Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 1 of 39 PAGEID #: 4

                                                                                             CLOSED

                                  U.S. District Court
                           District of Maryland (Baltimore)
                  CRIMINAL DOCKET FOR CASE #: 1:09-cr-00512-JFM-3
                                   Internal Use Only


Case title: USA v. Corey et al                            Date Filed: 09/24/2009
                                                          Date Terminated: 05/18/2010


Assigned to: Judge J. Frederick Motz

Defendant (3)
Richard Johnson                             represented by William B Purpura , Jr
TERMINATED: 05/18/2010                                     Law Office of William B Purpura
also known as                                              Eight E Mulberry St
Little Richy                                               Baltimore, MD 21202
TERMINATED: 05/18/2010                                     14107278550
                                                           Fax: 14105769351
                                                           Email: wpurp@aol.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

Pending Counts                                            Disposition
                                                          Imprisonment for a Term of 60 months as
                                                          to Count 1; 120 as to Count 2; 121 months
18:371 CONSPIRACY RELATED TO                              as to Counts 3,4 & 7, to run concurrent
INTERSTATE PROSTITUTION                                   with each other for a total term of 121
(1)                                                       months; Supervised Release for a term of
                                                          10 years as to each count to run concurrent
                                                          with each other; Assessment $500.00
                                                          Imprisonment for a Term of 60 months as
18:2421 INTERSTATE                                        to Count 1; 120 as to Count 2; 121 months
TRANSPORTATION FOR                                        as to Counts 3,4 & 7, to run concurrent
PROSTITUTION; 18:2 AIDING AND                             with each other for a total term of 121
ABETTING                                                  months; Supervised Release for a term of
(2)                                                       10 years as to each count to run concurrent
                                                          with each other; Assessment $500.00
                                                          Imprisonment for a Term of 60 months as
18:2422(a) ENTICEMENT; 18:2 AIDING
                                                          to Count 1; 120 as to Count 2; 121 months
AND ABETTING
                                                          as to Counts 3,4 & 7, to run concurrent
(3)
                                                          with each other for a total term of 121
            Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 2 of 39 PAGEID #: 5

                                                            months; Supervised Release for a term of
                                                            10 years as to each count to run concurrent
                                                            with each other; Assessment $500.00
                                                            Imprisonment for a Term of 60 months as
                                                            to Count 1; 120 as to Count 2; 121 months
18:1591 SEX TRAFFICKING BY
                                                            as to Counts 3,4 & 7, to run concurrent
FORCE FRAUD AND COERCION; 18:2
                                                            with each other for a total term of 121
AIDING AND ABETTING
                                                            months; Supervised Release for a term of
(4)
                                                            10 years as to each count to run concurrent
                                                            with each other; Assessment $500.00
                                                            Imprisonment for a Term of 60 months as
                                                            to Count 1; 120 as to Count 2; 121 months
                                                            as to Counts 3,4 & 7, to run concurrent
21:846 NARCOTICS CONSPIRACY
                                                            with each other for a total term of 121
(7)
                                                            months; Supervised Release for a term of
                                                            10 years as to each count to run concurrent
                                                            with each other; Assessment $500.00

Highest Offense Level (Opening)
Felony

Terminated Counts                                           Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                  Disposition
None



Plaintiff
USA                                          represented by Debra Lynn Dwyer
                                                            Office of the United States Attorney
                                                            36 S Charles St Fourth Fl
                                                            Baltimore, MD 21201
                                                            14102094813
                                                            Fax: 14109623124
                                                            Email: Debbie.Dwyer@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Solette Allison Magnelli
             Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 3 of 39 PAGEID #: 6

                                                                   Office of the United States Attorney
                                                                   36 S Charles St Fourth Fl
                                                                   Baltimore, MD 21201
                                                                   14102094867
                                                                   Fax: 14109620716
                                                                   Email:
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Rod J Rosenstein
                                                                   Office of the United States Attorney
                                                                   Do Not Mail
                                                                   Baltimore, MD 21201
                                                                   14102094800
                                                                   Email: rod.rosenstein@usdoj.gov




Date Filed           #       Docket Text
09/24/2009                1 SEALED INDICTMENT as to Craig Allen Corey (1) count(s) 1, 2, 3, 4, 5, 6, 7,
                            8, Robert Harris (2) count(s) 1, 2, 3, 4, 7, Richard Johnson (3) count(s) 1, 2, 3,
                            4, 7, Jacob Tyler (4) count(s) 1, 2, 3, 7. (cags, Deputy Clerk) (Entered:
                            09/24/2009)
09/24/2009                3 MOTION and ORDER to Seal as to Craig Allen Corey, Robert Harris, Richard
                            Johnson, Jacob Tyler.. Signed by Magistrate Judge Beth P. Gesner on 9/24/09.
                            (egs, Deputy Clerk) (Entered: 09/24/2009)
09/29/2009               13 REQUEST AND ORDER to Unseal Indictment as to Craig Allen Corey,
                            Robert Harris, Richard Johnson, Jacob Tyler.. Signed by Magistrate James K.
                            Bredar on 9/29/2009. (egs, Deputy Clerk) (Entered: 09/30/2009)
10/05/2009                   Arrest of Richard Johnson on 9/29/2009 in USDC Southern District of Ohio
                             (Columbus). (eg, Deputy Clerk) Modified on 10/6/2009 (eg, Deputy Clerk).
                             (Entered: 10/06/2009)
10/05/2009               22 Rule 5(c)(3) Documents Received from USDC Southern District of Ohio
                            (Columbus) as to Richard Johnson (Attachments: # 1 Warrant Returned
                            Executed, # 2 Waiver of Detention Hearing, # 3 Waiver of Rule 5, # 4 Order of
                            Temporary Detention, # 5 Order of Detention Pending Trial, # 6 Order of
                            Appointment of Counsel, # 7 docket sheet, # 8 cover letter)(eg, Deputy Clerk)
                            (Entered: 10/06/2009)
10/20/2009               26 Initial Appearance as to Richard Johnson (Defendant informed of Rights.) held
                            on 10/20/2009 before Magistrate Judge Susan K. Gauvey. (FTR Gold.) (std,
                            Deputy Clerk) (Entered: 10/20/2009)
         Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 4 of 39 PAGEID #: 7

10/20/2009          30 CJA 23 Financial Affidavit by Richard Johnson (eg, Deputy Clerk) Modified
                       on 10/21/2009 (eg, Deputy Clerk). (Entered: 10/21/2009)
10/20/2009          31 ORDER OF TEMPORARY DETENTION Pending Hearing Pursuant To Bail
                       Reform Act as to Richard Johnson. Signed by Magistrate Judge Susan K.
                       Gauvey on 10/20/2009. (eg, Deputy Clerk) (Entered: 10/21/2009)
10/21/2009          33 CJA 20 as to Richard Johnson: Appointment of Attorney William B Purpura, Jr
                       for Richard Johnson.. Signed by Clerk on 10/20/2009. (Attachments: # 1 CJA
                       21) (egs, Deputy Clerk) (Entered: 10/21/2009)
10/23/2009          38 Consent MOTION for Protective Order by USA as to Richard Johnson. (eg,
                       Deputy Clerk) (Entered: 10/26/2009)
10/23/2009          39 ORDER granting 38 Consent Motion for Protective Order as to Richard
                       Johnson (3). Signed by Magistrate Judge Beth P. Gesner on 10/23/2009. (eg,
                       Deputy Clerk) (Entered: 10/26/2009)
10/26/2009              PAPERLESS NOTICE OF HEARING by U.S. Attorney's Office as to Richard
                        Johnson The presence of the defendant is Ordered. Detention Hearing set for
                        11/4/2009 11:30 AM in Courtroom 7C, 101 West Lombard Street, Baltimore,
                        Maryland 21201, before Magistrate Judge Beth P. Gesner. (Magnelli, Solette)
                        (Entered: 10/26/2009)
10/26/2009          40 Detention Hearing as to Richard Johnson continued on 10/26/2009 before
                       Magistrate Judge Beth P. Gesner. Hearing continued to November 4, 2009 @
                       11:30 a.m. (FTR Gold: C. Crawford) (crc, Deputy Clerk) (Entered: 10/27/2009)
10/27/2009          43 ORDER OF DETENTION By Agreement as to Richard Johnson. Signed by
                       Magistrate Judge Beth P. Gesner on 10/26/2009. (eg, Deputy Clerk) (Entered:
                       10/27/2009)
10/27/2009          44 (FILED IN ERROR) ORDER OF DETENTION as to Richard Johnson. Signed
                       by Magistrate Judge Beth P. Gesner on 10/27/2009. (eg, Deputy Clerk)
                       Modified on 10/27/2009 (eg, Deputy Clerk). (Entered: 10/27/2009)
11/04/2009          46 Detention Hearing as to Richard Johnson held on 11/4/2009 before Magistrate
                       Judge Susan K. Gauvey. (FTR Gold: C. Crawford) (crc, Deputy Clerk)
                       (Entered: 11/04/2009)
11/04/2009              PAPERLESS NOTICE OF HEARING by U.S. Attorney's Office as to Richard
                        Johnson Name of Counsel for Defendant(s) William Purpura The presence of
                        the defendant is Ordered. Arraignment set for 11/10/2009 03:00 PM before
                        Magistrate Judge Susan K. Gauvey. (Magnelli, Solette) (Entered: 11/04/2009)
11/04/2009          47 ORDER OF DETENTION BY AGREEMENT as to Richard Johnson. Signed
                       by Magistrate Judge Susan K. Gauvey on 11/4/2009. (eg, Deputy Clerk)
                       (Entered: 11/04/2009)
11/04/2009          48 ORDER for Medical Evaluation as to Richard Johnson. Signed by Magistrate
                       Judge Susan K. Gauvey on 11/4/2009. (eg, Deputy Clerk) (Entered:
                       11/04/2009)
         Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 5 of 39 PAGEID #: 8

11/10/2009          49 Arraignment as to Richard Johnson (3) Count 1,2,3,4,7 held on 11/10/2009.
                       Plea entered by Richard Johnson Not Guilty on counts 1, 2, 3, 4 & 7 before
                       Magistrate Judge Susan K. Gauvey. (Court Reporter FTR Smith.) (jas, Deputy
                       Clerk) (Entered: 11/10/2009)
12/03/2009              PAPERLESS NOTICE OF HEARING by U.S. Attorney's Office as to Richard
                        Johnson The presence of the defendant is Ordered. Sentencing set for 2/12/2010
                        10:00 AM in Courtroom 5A, 101 West Lombard Street, Baltimore, Maryland
                        21201, before Judge J. Frederick Motz. (Magnelli, Solette) (Entered:
                        12/03/2009)
12/03/2009          50 Rearraignment as to Richard Johnson (3) as to Counts 1,2,3,4,7 held on
                       12/3/2009. Plea entered by Richard Johnson (3)of Guilty on Counts 1,2,3,4,7
                       before Judge J. Frederick Motz. (Court Reporter: Christine Asif) (kmt, Deputy
                       Clerk) (Entered: 12/03/2009)
12/04/2009          51 PLEA AGREEMENT as to Richard Johnson (eg, Deputy Clerk) (Entered:
                       12/04/2009)
12/04/2009          52 PLEA SUPPLEMENT as to Richard Johnson (eg, Deputy Clerk) (Entered:
                       12/04/2009)
12/04/2009          53 Sentencing Order as to Richard Johnson. Signed by Judge J. Frederick Motz on
                       12/3/2009. (eg, Deputy Clerk) (Entered: 12/04/2009)
02/04/2010              Amended PAPERLESS NOTICE OF HEARING by U.S. Attorney's Office as
                        to Richard Johnson The presence of the defendant is Ordered. Rescheduled
                        Sentencing set for 5/7/2010 02:15 PM in Courtroom 5A, 101 West Lombard
                        Street, Baltimore, Maryland 21201, before Judge J. Frederick Motz. (Magnelli,
                        Solette) (Entered: 02/04/2010)
03/22/2010              Amended PAPERLESS NOTICE OF HEARING by U.S. Attorney's Office as
                        to Richard Johnson The presence of the defendant is Ordered. Rescheduled
                        Sentencing set for 4/30/2010 11:30 AM in Courtroom 5A, 101 West Lombard
                        Street, Baltimore, Maryland 21201, before Judge J. Frederick Motz. (Magnelli,
                        Solette) (Entered: 03/22/2010)
04/30/2010         102 Sentencing as to Richard Johnson held on 4/30/2010 before Judge J. Frederick
                       Motz. (Court Reporter: Christine Asif) (mdw, Deputy Clerk) (Entered:
                       04/30/2010)
05/18/2010         109 JUDGMENT as to Richard Johnson (3), Count(s) 1, 2, 3, 4, 7, Imprisonment
                       for a Term of 60 months as to Count 1; 120 as to Count 2; 121 months as to
                       Counts 3,4 & 7, to run concurrent with each other for a total term of 121
                       months; Supervised Release for a term of 10 years as to each count to run
                       concurrent with each other; Assessment $500.00. Signed by Judge J. Frederick
                       Motz on 5/18/2010. (egs, Deputy Clerk) (Entered: 05/18/2010)
06/14/2011         114 MOTION for Copy Work by Richard Johnson. (Attachments: # 1
                       envelope)(bmh, Deputy Clerk) (Entered: 06/14/2011)
         Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 6 of 39 PAGEID #: 9

08/27/2012         115 Correspondence from Richard Johnson re: Request for documents. (bmhs,
                       Deputy Clerk) (Entered: 08/27/2012)
09/04/2012         116 ORDER denying 114 Motion for Copy Work as to Richard Johnson (3). Signed
                       by Judge J. Frederick Motz on 9/4/12. (c/m 9/4/12 jnls, Deputy Clerk) (Entered:
                       09/04/2012)
06/06/2016         118 Correspondence from Richard Johnson re: request for materials (jnls, Deputy
                       Clerk) (Entered: 06/08/2016)
06/20/2016         119 Correspondence sent to Richard Johnson re: request for materials (Attachments:
                       # 1 Letter to Warden) (c/m staff attys)(jnls, Deputy Clerk) (Entered:
                       06/20/2016)
01/07/2019         123 STATUS REPORT on offender under supervision - No Action as to Richard
                       Johnson (Crystal Mercer, Probation Supervisor) (Entered: 01/07/2019)
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 7 of 39 PAGEID #: 10
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 8 of 39 PAGEID #: 11
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 9 of 39 PAGEID #: 12
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 10 of 39 PAGEID #: 13
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 11 of 39 PAGEID #: 14
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 12 of 39 PAGEID #: 15
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 13 of 39 PAGEID #: 16
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 14 of 39 PAGEID #: 17
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 15 of 39 PAGEID #: 18
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 16 of 39 PAGEID #: 19
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 17 of 39 PAGEID #: 20
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 18 of 39 PAGEID #: 21
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 19 of 39 PAGEID #: 22
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 20 of 39 PAGEID #: 23
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 21 of 39 PAGEID #: 24
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 22 of 39 PAGEID #: 25
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 23 of 39 PAGEID #: 26
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 24 of 39 PAGEID #: 27
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 25 of 39 PAGEID #: 28
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 26 of 39 PAGEID #: 29
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 27 of 39 PAGEID #: 30
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 28 of 39 PAGEID #: 31
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 29 of 39 PAGEID #: 32
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 30 of 39 PAGEID #: 33
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 31 of 39 PAGEID #: 34
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 32 of 39 PAGEID #: 35
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 33 of 39 PAGEID #: 36
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 34 of 39 PAGEID #: 37
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 35 of 39 PAGEID #: 38
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 36 of 39 PAGEID #: 39
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 37 of 39 PAGEID #: 40
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 38 of 39 PAGEID #: 41
Case: 2:18-cr-00262-EAS Doc #: 2 Filed: 01/15/19 Page: 39 of 39 PAGEID #: 42
